Citation Nr: 1317866	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  05-35 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee arthritis.

2.  Entitlement to an initial compensable evaluation for left knee instability prior to April 1, 2009, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1985 to September 1985 and from February 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for left knee arthritis and assigned a noncompensable evaluation for that disability effective December 30, 2003-the date following his discharge from service.  The Veteran timely appealed that decision.

During the pendency of the appeal, the RO increased the left knee disability to 10 percent disabling, effective December 30, 2003, in an August 2008 rating decision.  The RO additionally awarded a separate 10 percent evaluation for his left knee instability, effective April 1, 2009-the first date in the record of any left knee instability-in a March 2010 rating decision.  In an April 2010 correspondence, the Veteran stated that he disagreed with the March 2010 rating decision and continued to state that his left knee disability should be rated higher than it currently was.  The Board has therefore taken jurisdiction over that issue on appeal as well, as such issue is essentially part and parcel of an increased evaluation claim for his left knee.  The Board has therefore recharacterized the issues on appeal as noted on the Title Page in order to accurately reflect the issues before the Board on appeal at this time.

The Board notes that this claim has been before the Board in September 2009, February 2010, and February 2012, when it was remanded for further development.  It has been returned to the Board at this time for further appellate review.  Regrettably, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board additionally notes that an employment information form, dated July 2011, notes that the Veteran had surgery in August 2010 and that he was unable to return to work in his occupation as a correctional officer "based on ARMY Service Connected Disabilities Conditions."  Such necessarily raises the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

While the Board is cognizant of Rice v. Shinseki, 23 Vet. App. 447 (2009)'s holding that TDIU is part and parcel of a claim for increase, the Board cannot tell from the evidence of record whether the Veteran's potential unemployability stems solely from his left knee condition, from some other service-connected disability, or whether such unemployability may be an aggregation of the effects of his service-connected disabilities; additionally, the Board notes that no specific development of that issue has been completed at this time.  

Accordingly, the Board declines to take jurisdiction over that TDIU issue on appeal at this time, but rather finds that it has been fairly raised by the evidence of record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore refers that issue to the AOJ for appropriate action in this case.


REMAND

In the above noted Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192, dated July 2011, the Veteran's former employer noted that he had applied for and was awarded Social Security benefits in February 2011 "based on his ARMY Service Connected Disabilities Conditions."  That form does not note specifically which service-connected disabilities the Veteran's award of Social Security benefits was predicated on.  Thus, regretfully, the Board must remand this case as those records may potentially be relevant to the Veteran's left knee increased evaluation claim currently on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

The Board notes that on remand the RO/AMC should additionally specifically adjudicate entitlement to referral for extraschedular consideration for the Veteran's left knee disability, as it does not appear that such occurred in the April 2013 supplemental statement of the case.

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2013 and associate those documents with the claims file.

2.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his left knee disability, to include arthritic and instability evaluations as well as whether referral for extraschedular consideration for that disability is appropriate.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


